                                                     1 VERNON A. NELSON, JR., ESQ.
                                                       Nevada Bar No.: 6434
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       9480 S. Eastern Avenue, Suite 252
                                                     3 Las Vegas, Nevada 89123
                                                       Tel.: 702-476-2500
                                                     4 Fax.: 702-476-2788
                                                       Email: vnelson@nelsonlawfirmlv.com
                                                     5 Attorney for Kathryn L. Pauli
                                                       fka as Kathryn L. Hodapp
                                                     6

                                                     7
                                                                                      UNITED STATES DISTRICT COURT
                                                     8
                                                                                             DISTRICT OF NEVADA
                                                     9
                                                    10 KATHRYN L. PAULI, formerly known as                  Case No.: 2:17-cv-01556-APG-PAL
                                                       KATHRYN L, HODAPP,
                                                    11
THE LAW OFFICE OF VERNON NELSON




                                                                          Plaintiff,
                                                    12                                                          STIPULATION AND ORDER TO
                                                       v.                                                     DISMISS DEFENDANTS CIT BANK,
                                                    13                                                        N.A., AND EQUIFAX INFORMATION
                                  ATTORNEY AT LAW




                                                       CIT BANK, N.A, and EQUIFAX                             SERVICES LLC, WITH PREJUDICE
                                                    14 INFORMATION SERVICES LLC,

                                                    15                         Defendants.

                                                    16
                                                                Upon agreement between Plaintiff, KATHRYN L. PAULI, formerly known as KATHRYN
                                                    17
                                                         L, HODAPP (“Plaintiff”) and Defendants CIT BANK, N.A, and EQUIFAX INFORMATION
                                                    18
                                                         SERVICES LLC, (“Defendants”):
                                                    19
                                                                IT IS HEREBY STIPULATED pursuant to Rule 41(a)(2) of the Federal Rules of Civil
                                                    20
                                                         Procedure, Defendants, CIT BANK, N.A, and EQUIFAX INFORMATION SERVICES LLC, shall
                                                    21
                                                         be dismissed from this action, with prejudice.
                                                    22
                                                                Each party shall bear its own costs and attorney’s fees.
                                                    23
                                                         ///
                                                    24
                                                         ///
                                                    25
                                                         ///
                                                    26
                                                         ///
                                                    27
                                                         ///
                                                    28
 1   DATED this 2nd day of October, 2018.             DATED this 2nd day of October, 2018.

 2   THE LAW OFFICE OF VERNON NELSON                  GREENBERG TRAURIG, LLC

 3      /s/ Vernon A. Nelson                          /s/ Jacob Bundick
     VERNON A. NELSON, JR., ESQ.                      JACOB D. BUNDICK, ESQ.
 4   Nevada Bar No.: 6434                             Nevada Bar No.: 09772
     9480 S. Eastern Avenue, Suite 252                10845 Griffith Peak Drive, Suite 600
 5   Las Vegas, Nevada 89123                          Las Vegas, Nevada 89135
     Tel.: 702-476-2500                               Telephone: 702-792-3773
 6   Fax.: 702-476-2788                               Facsimile: 702-792-9002
     Email: vnelson@nelsonlawfirmlv.com               Email: bundickj@gtlaw.com
 7   Attorney for Kathryn L. Pauli                    Attorneys for Defendant CIT BANK, N.A.
     fka as Kathryn L. Hodapp
 8
     Dated this 2nd day of October, 2018
 9
     SNELL & WILMER, LLP
10
      /s/ Bradley Austin
11
     Bradley T. Austin, Esq.
12   Nevada State Bar No. 13064
     3883 Howard Hughes Pkwy,
13   Suite 1100 Las Vegas, NV 89169
     Tel: 702-784-5200
14   Fax: 702-784-5252
15   Email: baustin@swlaw.com
     Attorneys for Equifax Information Services
16   LLC

17        IT IS SO ORDERED per the stipulation of the parties, Defendants CIT BANK, N.A, and
18 EQUIFAX INFORMATION SERVICES LLC, shall be dismissed from this action with prejudice.

19        IT IS FURTHER ORDERED per the stipulation of the parties, Plaintiff KATHRYN L.
20 PAULI, formerly known as KATHRYN L, HODAPP and Defendants CIT BANK, N.A, and

21 EQUIFAX INFORMATION SERVICES LLC, shall bear their own costs and attorney’s fees.

22
          IT IS SO ORDERED.
23

24                                          UNITED STATES DISTRICT COURT JUDGE
25                                          Dated: ___ 10/2/2018                  __________
26                                          CASE NO.: 2:17-cv-01556-APG-PAL
27

28

                                                  2
